IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                              :   No. 1947 Disciplinary Docket No. 3
                                              :
KELLY S. BALLENTINE                           :   No. 142 DB 2013
                                              :
                                              :   Attorney Registration No. 74667
                                              :
PETITION FOR REINSTATEMENT                    :   (Lancaster County)
                                              :



                                           ORDER


PER CURIAM


         AND NOW, this 4th of March, 2016, on certification by the Disciplinary Board that

Kelly S. Ballentine, who was suspended for a period of one year, has filed a verified

statement showing compliance with the Order of Suspension and Pa.R.D.E. 217, and

there being no other outstanding order of suspension or disbarment, Kelly S. Ballentine

is reinstated to active status, effective immediately.



         Justice Baer dissents and would issue a rule to show cause upon the Office of

Disciplinary Counsel directing it to inform the Court, pursuant to Pa.R.D.E. 218(g)(2)(i),

whether disciplinary proceedings are pending or have been authorized based upon all

of the conduct resulting in Respondent’s removal from her position as magisterial district

judge.



         Justice Eakin did not participate in the consideration or decision of this matter.